ORDER

PER CURIAM:
Appellants, Mr. Kenneth Slofkosky and his wife, Mrs. Lois Slofkosky, (hereinafter “the Slofkoskys”) brought a cause of action against JP’s Southwestern Foods (herein*477after “Jose Pepper’s”) for premises liability. The jury returned a verdict in favor of Jose Pepper’s. On appeal, the Slofkoskys argue that the trial court erred in denying their motion for new trial, on the grounds that counsel for Jose Pepper’s (1) vouched for the character and truthfulness of witnesses and created the appearance he was testifying, (2) alluded to matters not in evidence, (8) asserted his personal knowledge of the facts, and (4) stated his personal opinion as to the justness of the cause. Slofkoskys also argue that such conduct was in violation of Rule 4-3.4(e) of the Missouri Rules of Professional Conduct, that the verdict was not supported by the weight of the evidence, and that the conduct and statements of counsel for Jose Pepper’s paired with the lack of evidence to support the verdict constituted cumulative error. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).